DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
This office action is responsive to a preliminary amendment filed 8/27/2021. As directed by the amendment, claim 1 was cancelled and new claims 2-21 were added. Thus, claims 2-21 are presently pending in this application.  

Specification
          Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains phrases that are implied, (i.e., the term “The invention relates to” in line 1 of the abstract).  Correction is required.  See MPEP § 608.01(b).
The abstract of the disclosure is objected to because it contains legal phraseology, (i.e., the term “comprising” in line 1 of the abstract).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 2-3, 5, 8 and 19 are objected to because of the following informalities:  
In claim 2, line 8, the term “a patient’s face” is suggested to be changed to --the patient’s face-- in order to clarify the claim. 
In claim 3, lines 1-2, the term “the pair of elastic hinging regions reduce or prevent” is suggested to be changed to --the pair of elastic hinging regions is configured to reduce-- in order to clarify the claim. 
In claim 5, lines 1-2, the term “the pair of elastic hinging regions maintain” is suggested to be changed to --the pair of elastic hinging regions configured to maintain-- in order to clarify the claim. 
In claim 8, line 2, the term “to force” is suggested to be changed to --to a force-- in order to provide proper antecedent basis.
In claim 19, line 2, the term “regions bend outward” is suggested to be changed to --regions are configured to bend outward-- in order to clarify the claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4, 6, 9, 11, 13-16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, the limitation “another region of the patient interface” (line 3) is unclear as to what the another region is, what is “another” relative to, is the another region different or same as the place/region the force is being applied to. Suggest to amend the limitation in claim 3 to --wherein the pair of elastic hinging regions reduce or prevent a transfer of force applied to a first region of the elongate body from transferring to a second region on the patient interface --. 
Regarding claim 4, the limitation “another region of the patient interface” (line 3) is unclear as to what the another region is, what is the “another” relative to, is the another region different or same as the place/region the force is being applied to. Suggest to amend the limitation in claim 4 to --wherein the pair of elastic hinging regions configured to localize force experienced by the elongate body or reduce a transfer of force at a first region of the elongate body to a second region on the patient interface --.
Regarding claim 6, the limitation “wherein a force applied to the elongate body is a force between the prongs and the elongate body” (lines 1-2) is unclear as to what is the relationship between the force and the rest of claim 2, the claim claims “a force applied to the elongate body” without claiming what the force does, or what structural changes that would be a result of the force being applied, furthermore, it is unclear if the applicant is trying to claim a method claim or an apparatus claim, the claim is an apparatus claim but the limitation of where a force is applied appears to be a method step. 
Regarding claim 9, the limitation “the pair of elastic hinging regions may comprise” (lines 1-2) is unclear as to how to determine the metes and bounds of the limitation due to the term “may”, since the term “may” can be used to indicate possibility, therefore, it is unclear if the pair of elastic hinging regions may or may not comprise. 
Regarding claim 11, the limitation “one or more additional elastic hinging regions located about the patient interface” (lines 1-2) is unclear and confusing as to the relationship between the one or more additional elastic hinging regions and the patient interface. The claim stated that the patient interface further comprises the one or more additional elastic hinging regions, which means that it is part of the patient interface, and by further claiming that the one or more elastic hinging regions are located about the patient interface appears to indicate that they are separate structures. 
Regarding claim 13, the limitation “other portions” (line 3) is unclear as to what structures are being considered as the “other portions”. 
Regarding claim 14, the limitation “preferential geometry or dimension” (line 2) is unclear as to what is meant by preferential, what geometry or dimension would be preferential and by what/who. 
Regarding claim 15, the limitation “preferential bend, flexure, twist, torsion, stretch, or compression” (line 2) is unclear as to what is meant by preferential, what type of bend, flexure, twist, torsion, pivot, stretch or compression would be preferential and by what/who.
Regarding claim 16, the limitation “the pair of elastic hinges” (line 2) lacks proper antecedent basis. Furthermore, it is unclear as to what is the relationship between the pair of elastic hinges and the rest of the structures of the interface. 
Regarding claim 16, the limitation “preferred therapy delivery configuration” (line 3) is unclear as to how to determine the metes and bounds of the term “preferred”, the term is too relative, therefore, it is unclear as to what therapy delivery configuration would be the “preferred” therapy delivery configuration. 
Regarding claim 20, the limitation “two or more materials with different flexibilities” (lines 2-3) is unclear as to what the different flexibilities are relative to, are the two or more materials with different flexibilities relative to one another or relative to a structure that is not part of the two or more materials. 

          The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The limitation “wherein a force applied to the elongate body is a force between the prongs and the elongate body” (lines 1-2) does not further limit subject matter of the claim upon which it depends on, the claims merely claiming a force being applied to the device, which does not further narrow the structures of claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sleeper (2006/0107958).

    PNG
    media_image1.png
    951
    848
    media_image1.png
    Greyscale

Regarding claim 2, Sleeper discloses a patient interface (entire interface 100 in claim 1), comprising: an elongate body (150, 160, 136, 132, fig. 1, paragraphs 0016-0019), a pair of nasal prongs (see left 134 and right 134, fig. 1, paragraph 0018) positioned on the elongate body, wherein each nasal prong of the pair of nasal prongs comprise a lumen (see paragraphs 0018 and 0021, Sleeper discloses that the nasal prongs are used to provide air to the user and can inflate when air pass through the nasal prongs, there would be a lumen for each one) configured to be fluidly connected with a supply of breathable gas (see paragraph 0021, the supply of breathable gas is the CPAP machine), a pair of elastic hinging regions incorporated as part of the elongate body (see multiple hinging regions on 132, alternatively, see additional hinging region and additional region on 136, see paragraphs 0018 and 0020, see the annotated-Sleeper fig. 1 above, furthermore, Sleeper discloses bellows material, bellows material are flexible and would be elastic, furthermore, Sleeper discloses in paragraph 0018 that the bellows structure 132 is integrally molded into the nasal cannula body 130 and further discloses in paragraph 0013 that the base portion 110 which comprises 130 are made from a silicone or polyurethane material, which are elastic material), wherein the pair of elastic hinging regions are configured to, in use, stabilize the pair of nasal prongs in the patient's nares and aid in securement of the patient interface to a patient's face, and wherein the pair of elastic hinging regions are located adjacent to and outside of the pair of nasal prongs (see the annotated-Sleeper fig. 1 above, as shown, the hinging regions are located adjacent to and outside of the nasal prongs, and furthermore, since the hinging regions are part of the bellows and are physical structures that hold the nasal prongs and the headgear strap flanges 150 together, the hinging regions would be able to stabilize the pair of nasal prongs in the patient’s nares and aid in securement of the patient interface to a patient’s face, see paragraphs 0018 and 0020).
 Regarding claim 3, Sleeper discloses that the pair of elastic hinging regions reduce a transfer of force applied to the elongate body from transferring to another region of the patient interface (see paragraphs 0018 and 0020, the hinging regions are part of the bellows 132/136, if force was to be applied to 132, the bellows would absorb the shock to a certain degree and would reduce a transfer of force applied to the elongate body from transferring to another region of the patient, furthermore, any physical structure would reduce transfer of vibration force if that vibration force was to be applied at a center of that region).
Regarding claim 4, Sleeper discloses that the pair of elastic hinging regions are configured to localize force experienced by the elongate body or reduce a transfer of force from the elongate body to another region of the patient interface (see paragraphs 0018 and 0020, the hinging regions are part of the bellows 132/136, if force was to be applied to 132, the bellows would absorb the shock to a certain degree and would reduce a transfer of force applied to the elongate body from transferring to another region of the patient, furthermore, any physical structure would reduce transfer of vibration force if that vibration force was to be applied at a center of that region). 
Regarding claim 5, Sleeper discloses that the pair of elastic hinging regions maintain a direction of gas into the patient's nares or maintain the pair of nasal prongs within or adjacent to the patient's nares (see paragraphs 0018 and 0020, the hinging regions are part of the bellows 132, and is a physical structural that connects the prongs 134 together, therefore, it would maintain the pair of nasal prongs within or adjacent to the patient’s nares, alternatively, 136 is part of the hinging regions, and 136 is connected to tube 140, therefore, 136 would maintain a direction of gas into the patient’s nares and maintain the pair of nasal prongs within or adjacent to the patient’s nares).
Regarding claim 6, Sleeper discloses a force applied to the elongate body is a force between the prongs and the elongate body (see the annotated-Sleeper fig. 1 above, Sleeper discloses a physical device, therefore, a force is capable of being applied anywhere including between the prongs and the elongate body).
Regarding claim 7, Sleeper discloses the pair of elastic hinging regions are deformable by a force applied to the elongate body (see the annotated-Sleeper fig. 1 above and paragraphs 0018 and 0020, Sleeper discloses that the elastic hinging regions are part of the bellows 132/136, which are deformable and can bend and expand and contract, therefore, they are deformable by a force applied to the elongate body).
	Regarding claim 8, Sleeper discloses that the pair of elastic hinging regions respond to force applied to the elongate body by changing shape, or position, or configuration, or by deformation (see the annotated-Sleeper fig. 1 above and paragraphs 0018 and 0020, Sleeper discloses that the elastic hinging regions are part of the bellows 132/136, which are deformable and can bend and expand and contract, therefore, they are deformable by a force applied to the elongate body, therefore, would response to force applied to the elongate body by changing shape or configuration by deforming).
	Regarding claim 9, Sleeper discloses that the pair of elastic hinging regions may comprise a pivoting region or articulating region (see the annotated-Sleeper fig. 1 above and paragraphs 0018 and 0020, Sleeper discloses that the elastic hinging regions are part of the bellows 132/136, which are deformable and can bend and expand and contract, wherein each section of the bellows 132 would be a pivoting region, see ridges and valleys of bellows 132).
Regarding claim 10, Sleeper discloses that the pair of elastic hinging regions is deformable about at least one axis or plane (see the annotated-Sleeper fig. 1 above and paragraphs 0018 and 0020, Sleeper discloses that the elastic hinging regions are part of the bellows 132/136, which are deformable and can bend and expand/contract, about a longitudinal axis of 132 or any axis of any components, relatively).
Regarding claim 11, Sleeper discloses one or more additional elastic hinging regions located about the patient interface, and outside of the pair of nasal prongs (see the annotated-Sleeper fig. 1 above, as shown the additional elastic hinging regions are part of 132 which is located about the patient interface, and outside of the pair of the nasal prongs 134, see paragraphs 0018 and 0020 with reference to paragraph 0013 for reference to the hinging region being elastic, see rejection to claim 1 for explanation as to the elasticity of the material).
Regarding claim 12, Sleeper discloses that the pair of elastic hinging regions are connected to provide for a combined response to an applied force (see the annotated-Sleeper fig. 1 above and paragraphs 0018 and 0020, Sleeper discloses that the elastic hinging regions are part of the bellows 132/136, which are deformable and can bend and expand and contract, therefore, would response to an applied force, and as shown, the elastic hinging regions are connected therefore, would provide a combined response to an applied force).
Regarding claim 13, Sleeper discloses that the pair of elastic hinging regions are operatively coupled to other portions of the patient interface to provide for the combined response (see the annotated-Sleeper fig. 1 above and paragraphs 0018 and 0020, Sleeper discloses that the elastic hinging regions are part of the bellows 132, which are deformable and can bend and expand and contract, therefore, would response to an applied force, and as shown, the elastic hinging regions are connected to other portions of the patient interface (136 and 150) and since they are all connected as a unit, they would provide a combined response to force).
Regarding claim 14, Sleeper discloses that the pair of elastic hinging regions is pre-formed so as to deform in a preferential geometry or dimension (see the annotated-Sleeper fig. 1 above and paragraphs 0018 and 0020, Sleeper discloses that the elastic hinging regions are part of the bellows 132, which are deformable and can bend and expand and contract, and as shown, after the interface is made, the elastic hinging regions is pre-formed and would deform in a preferential geometry, wherein preferential geometry is the geometry that the hinging regions is allowed to take after deformation).
Regarding claim 15, Sleeper discloses that the pair of elastic hinging regions facilitate a preferential bend, flexure, twist, torsion, pivot, stretch, or compression of a material or a component of the elongate body (see the annotated-Sleeper fig. 1 above and paragraphs 0018 and 0020, Sleeper discloses that the elastic hinging regions are part of the bellows 132, which are deformable and can bend and expand and contract, and as shown, after the interface is made, the elastic hinging regions is only allowed to bend in a preferential bend).
Regarding claim 16, Sleeper discloses that the patient interface is conformable to facial geometry such that the pair of elastic hinges or elastic hinging regions responds to a force to maintain the patient interface in a preferred therapy delivery configuration (see paragraph 0013, Sleeper discloses that the base portion comprising 132 and 130 are made from an elastic material, and discloses in see the annotated-Sleeper fig. 1 above and paragraphs 0018 and 0020 that there are bellows 132/136, therefore, it would bend to confirm to the facial geometry such that the pair of elastic hinging regions responds to a force to maintain the patient interface in a preferred therapy delivery configuration, wherein the preferred therapy delivery configuration is when 150 is being attached to the cheeks/face of the patient through the headgear, see paragraph 0016).
Regarding claim 17, Sleeper discloses one or more facial pads configured to rest on a patient's face (see facial pads 150, see fig. 1 and paragraph 0016, pad 150 is part of 110 which is disclosed in paragraph 0013 as being made from an elastic material, silicones or polyurethane, therefore, flange 150 is a facial pad).
Regarding claim 18, Sleeper discloses the pair of elastic hinging regions is predisposed to bend in a predefined direction (see the annotated-Sleeper fig. 1 above and paragraphs 0018 and 0020, Sleeper discloses that the elastic hinging regions are part of the bellows 132, which are deformable and can bend and expand and contract, and as shown, after the interface is made, the elastic hinging regions is predisposed to bend in a predefined direction).
Regarding claim 19, Sleeper discloses that the pair of elastic hinging regions bend outward away from a patient's face or downward from a patient's nose (see the annotated-Sleeper fig. 1 above and paragraphs 0018 and 0020, Sleeper discloses that the elastic hinging regions are part of the bellows 132, which are deformable and can bend and expand and contract, and as shown, would be able to flex away from a patient’s face or downward from a patient’s nose).
Regarding claim 20, Sleeper discloses that the pair of elastic hinging regions comprise a variable cross-sectional area, a variable thickness (see the annotated-Sleeper fig. 1 above and paragraphs 0018 and 0020, as shown, the bellows has ridges and valleys which is a variable cross-sectional area or variable thickness). 
Regarding claim 21, Sleeper discloses that the pair of elastic hinging regions is configured to be pre-stressed before use (see the annotated-Sleeper fig. 1 above and paragraphs 0018 and 0020, Sleeper discloses that the elastic hinging regions are part of the bellows 132, which are deformable and can bend and expand and contract, therefore, it can be pre-stressed (bent) before use).
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 6-16 and 18-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of US Patent No. 11,110,242. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claims 2-16 and 18-21 are a broader version of the patented claims 1-21 (i.e., the instant claims 2-16 and 18-21 do not include the first bend and the second bend are configured to bend when a force is applied to the nasal interface by facial movements as in the patented claims 1-21). In the instant claims 2-16 and 18-21, the system is included in the patented claims 1-21. Any infringement over the patented claim would also infringe over the instant claim. Therefore, the instant claims 2-16 and 18-21 do not differ in scope from the patented claims 1-21. 
Claim 17 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-4 of US Patent No. 11,110,242. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claim and the patented claims are minor and obvious from each other. For example, the instant claim 17 is a broader version of the patented claims 2-4 (i.e., the instant claim 17 does not include the first bend and the second bend are configured to bend when a force is applied to the nasal interface by facial movements as in the patented claims 2-4). In the instant claim 17, the system is included in the patented claims 2-4. Any infringement over the patented claim would also infringe over the instant claim 1. Therefore, the instant claim 17 does not differ in scope from the patented claims 2-4. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Blackmer (4,278,082) is cited to show a nasal cannula comprising a flexible hinge region. 
Jackson (3,726,275) is cited to show a nasal cannula that would flex based on facial movements. 
O’Connor (WO2012/053910) is cited to show that flexibility of a hose if an effective variable. 
Jablons (2010/0224196) is cited to show a force absorbing bridge. 
Caldwell (2,693,800) is cited to show a nasal cannula comprising a bridge member that is malleable.
Smith (3,513,844) is cited to show an adjustable nonrestrictive nasal cannula comprising a formable flat insert strip. 
Wondka (8,136,527) is cited to show a nasal interface comprising an adjustable bridge member. 
Thompson (7,614,401) is cited to show a nasal cannula assembly comprising different shapes including gullwing and wavy. 
Rinaldi (2006/0180151) is cited to show an adjustable nasal cannula comprising formable regions. 
Wondka (2005/0066976) is cited to show a nasal cannula comprising adjustable bridges. 
Grimes (4,753,233) is cited to show a nasal cannula comprising a bridge having an elastic support. 
Sleeper (2005/0028822) is cited to show a sealing nasal cannula comprising a pair of nasal prongs and an elongate member.
McKinnon (2012/0060845) is cited to show a nasal cannula interface comprising a flexible bellows having hinging regions. 
Landis (5,687,715) is cited to show a nasal cannula comprising flexible bellows having hinging regions.
Landis (5,269,296) is cited to show a nasal cannula comprising a bend having hinging regions. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785